                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-03084-DMG-MAA                                            Date: May 27, 2021
Title:         Cherry v. Holm


Present:       The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     James Muñoz                                            N/A
                     Deputy Clerk                                  Court Reporter / Recorder

           Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order To Show Cause Why Petition Should Not Be
                                        Dismissed As Unexhausted

                                                   Background

        On April 4, 2021, the Court received and filed Petitioner Donald Keith Cherry’s
(“Petitioner”) pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section
2254”) (“Petition”). (Pet., ECF No. 1.) The Petition alleges one ground for federal habeas relief,
stating as follows:

         Per Penal Code 664, I was supposed to be sentenced to half the sentence guidelines
         for attempted robbery. So 1 [year], 18 [months], 2 ½ [years] was accurate. I was
         given time for robbery 2 [years], 3 [years], 5 [years]. Mid term of (3 [years])
         doubled to (6 [years]) for past strikes. The deal was illegal in sentence guidelines. I
         should have (18 [months]) or (3 [years]).

(Id. at 5.1)

        On April 19, 2021, the Court issued an Order identifying the following two procedural
defects with the Petition: (1) Petitioner’s claim appeared to be unexhausted because Petitioner stated
that he had not raised the claim in state court proceedings either on direct appeal or through a habeas
corpus petition; and (2) Petitioner had not paid the $5 filing fee or submitted a completed request to



1
 Pinpoint citations in this Order refer to the page numbers appearing in the ECF-generated headers
of the Petition.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-03084-DMG-MAA                                         Date: May 27, 2021
Title:     Cherry v. Holm

proceed in forma pauperis (“April 19 Order”). (Apr. 19, 2021 Or., ECF No. 4.) The Court ordered
Petitioner to respond to these issues by no later than May 19, 2021. (Id. at 3–4.)

      On April 26, 2021, the Court received and filed Petitioner’s Request to Proceed In Forma
Pauperis, with the required supporting documentation (“IFP Request”). (IFP Request, ECF No. 5.)
On May 21, 2021, the Court granted Petitioner’s Request (“May 21 Order”). (May 21, 2021 Or.,
ECF No. 7.)

       On May 6, 2021, the Court received and filed Petitioner’s Response to the Court’s April 19
Order (“May 6 Response”). (May 6, 2021 Response, ECF No. 6.)

                                              Discussion

        In light of the Court’s May 21 Order granting Petitioner’s IFP Request, one of the two
procedural issues identified in the Court’s April 19 Order now has been resolved. However, for the
reasons discussed below, Petitioner’s May 6 Response does not demonstrate that he has exhausted
his claim in state court, as required to proceed under Section 2254.

        A state prisoner must exhaust his state court remedies before a federal court may consider
granting habeas corpus relief. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838,
842 (1999). To satisfy the exhaustion requirement, a habeas petitioner must fairly present his federal
claims in the state courts “in order to give the State the opportunity to pass upon and correct alleged
violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (citation and
quotation marks omitted). For a petitioner in California state custody, this generally means that the
petitioner must have fairly presented his federal claims to the California Supreme Court. See
O’Sullivan, 526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); see also Gatlin v. Madding, 189 F.3d
882, 888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been fairly presented if
the petitioner presents “both the operative facts and the federal legal theory on which his claim is
based.” Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008) (citation and quotation marks omitted);
accord Gray v. Netherland, 518 U.S. 152, 162–63 (1996). The Court may raise exhaustion issues
sua sponte and may summarily dismiss a petition without prejudice on exhaustion grounds. See
Stone v. San Francisco, 968 F.2d 850, 855–56 (9th Cir. 1992); Cartwright v. Cupp, 650 F.2d 1103,
1104 (9th Cir. 1981).




CV-90 (03/15)                          Civil Minutes – General                           Page 2 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-03084-DMG-MAA                                          Date: May 27, 2021
Title:      Cherry v. Holm

        Here, Petitioner stated in the Petition that he has not presented his claim to the California
courts either on direct appeal or by filing a habeas corpus petition in state court. (Pet. 5.) In his May
6 Response, Petitioner states that he “tried to exhaust all resources by filing grievances,” but was
told by the jail correctional officers that “‘[it’s] a court issue.’” (May 6, 2021 Response 1.) Indeed,
as stated above, Petitioner must fairly present his claim to the California Supreme Court before he
may maintain a suit in this federal district court. See Gatlin, 189 F.3d at 888. It appears that
Petitioner has not presented his claim to the California Supreme Court, or any other state court, at
this time. (See Pet.; May 6, 2021 Response.) Because the Petition is wholly unexhausted, the
Petition appears to be subject to summary dismissal without prejudice. See 28 U.S.C.
§ 2254(b)(1)(A).

        Out of consideration for Petitioner’s pro se status, before the Court recommends dismissal of
the action, the Court will afford Petitioner an additional opportunity to respond. Petitioner is
ORDERED to show cause why the Court should not recommend dismissal of the Petition for failure
to exhaust his claim in state court. Petitioner shall respond to this Order to Show Cause in writing
by no later than June 28, 2021. Petitioner may discharge the Order to Show Cause by filing one of
the following three documents:

         (1) Notice of Dismissal. Petitioner may file a notice of dismissal of his Petition. The Clerk
         is directed to attach Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil
         Procedure 41(a) or (c)) to this Order to Show Cause.

         (2) Request for Rhines Stay. Petitioner may file a request for a stay pursuant to Rhines v.
         Weber, 544 U.S. 269 (2005). If Petitioner elects this option, he must make the requisite
         showing of good cause for his failure to exhaust his unexhausted claims in state court prior to
         filing his Petition. He also must demonstrate to the Court’s satisfaction that his unexhausted
         claims are not plainly meritless—for example, by citing the Supreme Court authority upon
         which he is relying in support of that claim. Finally, he must demonstrate to the Court’s
         satisfaction that he has not engaged in abusive litigation tactics or intentional delay. See
         Rhines, 544 U.S. at 277–78.

         (3) Response to Order to Show Cause. If Petitioner contends that he has exhausted his state-
         court remedies, he may explain this clearly in a written response to this Order to Show
         Cause. Petitioner should attach to his response copies of any documents establishing that the
         claims are exhausted, including a complete copy of his petition in the California Supreme


CV-90 (03/15)                           Civil Minutes – General                            Page 3 of 4
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:21-cv-03084-DMG-MAA                                            Date: May 27, 2021
Title:       Cherry v. Holm

         Court and any decision by the California Supreme Court. (Petitioner also may indicate that,
         in the event the Court still finds that the claims are unexhausted, he selects one of the options
         discussed above.)

        Petitioner is expressly cautioned that failure to respond to this Order by June 28, 2021
will result in a recommendation that the Petition be dismissed without prejudice for failure to
exhaust claims in state court pursuant to 28 U.S.C. § 2254(b)(1)(A), and for failure to
prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b).

         It is so ordered.

Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




CV-90 (03/15)                            Civil Minutes – General                            Page 4 of 4
